DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Amendment filed 12/29/2020 has been entered. Claim 20 has been added. Claims 3-4 and 10-11 have been canceled. Claims 1-2, 5-9 and 12-14 remain pending in the application. Applicant’s amendments to Claims have overcome each and every objection and 101 rejections previously set forth in the Non-Final Office Action mailed 10/02/2020.
Response to Arguments
3.	Applicant’s arguments with respect to Claims 1-2, 5-9 and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al. (US 20210076002 A1) in view of Javan et al. (US 20170103264 A1).
Regarding claim 1, Peter teaches a method for evaluating social intelligence (method of Fig. 2B, see [0320]), comprising: 

 calculating an evaluation score based on automatically calculated similarities between a reference group of ground truth reference video clips (The moderator module 20 can also determine the similarity between the vector of collaboration factor scores 140 for the current participant at the current time relative to the different reference vectors, see [0077]), which are created based on social interaction analysis, and an observed group of the multiple segmented video clips, thereby evaluating social intelligence of the target (The system can maintain profiles that represent different complex emotions or mental states, where each profile indicates a corresponding combination of emotion scores and potentially a pattern in which the scores change are maintained over time. The system compares the series of emotion data e.g., a time series of emotion score vectors, occurrence or sequence of micro-expressions detected, etc. with the profiles to determine whether and to what degree each person matches the profile, see [0119]),
wherein the evaluation score is calculated by applying a score for each Evaluation of Social Interaction (ESI) item (The system can produce a vector having a score for each of various different emotions. For example, for the seven basic emotions, each can be scored on a scale of 0 to 100 where 100 is the most intense, resulting in a vector with a score of 20 for happiness, 40 for disgust, 15 for anger, and so on, see [0191]) and a weight for specific behavior to each of the automatically calculated similarities, the score for each ESI item being set based on an ESI scenario, and the weight for specific behavior being set based on specific behavior items (The composite score may be a selective combination of one or more of the raw trait scores. Each raw trait score may be equally or differently weighted depending on the overall group composite score and/or scenario, see [0090]).
However, Peter does not teach wherein the automatically calculated similarities are calculated by sequentially comparing the multiple segmented video clips to the ground truth reference video clips through comparison of content of the video clips and comparison of a context of content that precedes and follows the video clips.
In an analogous art, Javan teaches wherein the automatically calculated similarities are calculated by sequentially comparing the multiple segmented video clips to the ground truth reference video clips through comparison of content of the video clips and comparison of a context of content that precedes and follows the video clips (Therefore, similarity between two video sequences can be computed simply by matching the pdf s of the ensembles of volumes at each pixel, see [0127] and this requires the detected pixels in each video frame to be compared to a pixel level ground truth map, see [0180] and this can be attributed to the fact that it accounts for contextual information in the scene and hence it is capable of learning complicated behaviors, see [0185]).
Therefore, it would have been obvious to one of ordinary skill in the art to, at the time of the claimed invention, to have modified the behavior detection of Peter with the video analysis of Javan to provide a system for the identification of spatio-temporal compositions in a video or set of videos that have a low probability of occurrence with respect to the previous observations as suggested, see Javan [0029].

Regarding claim 2, Peter as modified by Javan teaches the method of claim 1, and Javan further teaches wherein the ground truth reference video clips to multiple verification video clips that are created by classifying an input video sequence pertaining to social interaction based on the specific 
Therefore, it would have been obvious to one of ordinary skill in the art to, at the time of the claimed invention, to have modified the behavior detection of Peter with the video analysis of Javan to provide a system for the identification of spatio-temporal compositions in a video or set of videos that have a low probability of occurrence with respect to the previous observations as suggested, see Javan [0029].

Regarding claim 7, Peter as modified by Javan teaches the method of claim 1, wherein creating the multiple segmented video clips is configured to segment the observation video sequence into the multiple segmented video clips by performing behavior recognition based on at least one of an object detection function, an object-tracking function, and a gesture recognition function (For example, the system can calculate during the communication session and store, for each participant, data such as: … time-stamped data indicating the detected occurrence of gestures, specific facial expressions, micro-expressions, vocal properties, speech recognition results, etc.; extracted features from images or video, such as scores for the facial action coding system; and so on, see Peter [0070]).

Regarding claim 8, Peter teaches an apparatus for evaluating social intelligence (system of Fig. 2A), comprising: 
automatically calculated similarities between a reference group of ground truth reference video clips (The moderator module 20 can also determine the similarity between the vector of collaboration factor scores 140 for the current participant at the current time relative to the different reference vectors, see [0077]), which are created based on social interaction analysis, and an observed group of the multiple segmented video clips, and for evaluating social intelligence of the target (The system can maintain profiles that represent different complex emotions or mental states, where each profile indicates a corresponding combination of emotion scores and potentially a pattern in which the scores change are maintained over time. The system compares the series of emotion data e.g., a time series of emotion score vectors, occurrence or sequence of micro-expressions detected, etc. with the profiles to determine whether and to what degree each person matches the profile, see [0119]); and
 memory (e.g. memory 32) for storing the ground truth reference video clips (The system can maintain profiles that represent different complex emotions or mental states, where each profile indicates a corresponding combination of emotion scores and potentially a pattern in which the scores change are maintained over time, see [0119]), 
wherein the evaluation score is calculated by applying a score for each Evaluation of Social Interaction (ESI) item (The system can produce a vector having a score for each of various different emotions. For example, for the seven basic emotions, each can be scored on a scale of 0 to 100 where and a weight for specific behavior to each of the automatically calculated similarities, the score for each ESI item being set based on an ESI scenario, and the weight for specific behavior being set based on specific behavior items (The composite score may be a selective combination of one or more of the raw trait scores. Each raw trait score may be equally or differently weighted depending on the overall group composite score and/or scenario, see [0090]).
 However, Peter does not teach wherein the automatically calculated similarities are calculated by sequentially comparing the multiple segmented video clips to the ground truth reference video clips through Page 3 of 10Appl. No. 16/213,857Reply to Office Action of October 2, 2020Client Ref. No.: FE18081UScomparison of content of the video clips and comparison of a context of content that precedes and follows the video clips.
In an analogous art, Javan teaches wherein the automatically calculated similarities are calculated by sequentially comparing the multiple segmented video clips to the ground truth reference video clips through comparison of content of the video clips and comparison of a context of content that precedes and follows the video clips (Therefore, similarity between two video sequences can be computed simply by matching the pdf s of the ensembles of volumes at each pixel, see [0127] and this requires the detected pixels in each video frame to be compared to a pixel level ground truth map, see [0180] and this can be attributed to the fact that it accounts for contextual information in the scene and hence it is capable of learning complicated behaviors, see [0185]).
Therefore, it would have been obvious to one of ordinary skill in the art to, at the time of the claimed invention, to have modified the behavior detection of Peter with the video analysis of Javan to provide a system for the identification of spatio-temporal compositions in a video or set of videos that have a low probability of occurrence with respect to the previous observations as suggested, see Javan [0029].


Therefore, it would have been obvious to one of ordinary skill in the art to, at the time of the claimed invention, to have modified the behavior detection of Peter with the video analysis of Javan to provide a system for the identification of spatio-temporal compositions in a video or set of videos that have a low probability of occurrence with respect to the previous observations as suggested, see Javan [0029].

Regarding claim 14, Peter as modified by Javan teaches the apparatus of claim 8, wherein the processor segments the observation video sequence into the multiple segmented video clips by performing behavior recognition based on at least one of an object detection function, an object-tracking function, and a gesture recognition function (For example, the system can calculate during the communication session and store, for each participant, data such as: … time-stamped data indicating the detected occurrence of gestures, specific facial expressions, micro-expressions, vocal properties, speech recognition results, etc.; extracted features from images or video, such as scores for the facial action coding system; and so on, see Peter [0070]).

s 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Peter in view of Javan and further in view of Inoue (US 20160012248 A1).
Regarding claim 5, Peter as modified by Javan teaches the method of claim 4.
However, Peter and Javan do not clearly teach wherein the similarities are measured using cosine similarity between feature information extracted from the multiple segmented video clips and feature information extracted from the multiple verification video clips.
In an analogous field of endeavor, Inoue teaches wherein the similarities are measured using cosine similarity between feature information extracted from the multiple segmented video clips and feature information extracted from the multiple verification video clips (the comparison unit 204 compares the face feature quantity read in step S2 to the face feature quantity selected in step S3, and calculates similarity therebetween (step S4). For example, when the face feature quantity is represented by a multidimensional vector, the calculation of the similarity can be represented using its cosine distance, see [0054] and the feature quantity extraction unit 202 extracts a face region from the image data, see [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art to, at the time of the claimed invention, to have modified the behavior detection of Peter and the video analysis of Javan with the image verification of Inoue to provide a method for acquiring an activity situation of a user using a sensor of a terminal and displaying the activity situation on a terminal of another user as suggested.

Regarding claim 6, Peter as modified by Javan and Inoue teaches the method of claim 5, and Inoue further teaches wherein the feature information is behavior recognition information and facial expression recognition information, which are extracted from image data (The feature quantity extraction unit 202 extracts a face region from the image data received from the information communication terminal 100 and extracts a feature quantity from the extracted face region, see Inoue 
Therefore, it would have been obvious to one of ordinary skill in the art to, at the time of the claimed invention, to have modified the behavior detection of Peter and the video analysis of Javan with the image verification of Inoue to provide a method for acquiring an activity situation of a user using a sensor of a terminal and displaying the activity situation on a terminal of another user as suggested.

Regarding claim 12, Peter as modified by Javan teaches the apparatus of claim 11.
However, Peter and Javan do not clearly teach wherein the similarities are measured using cosine similarity between feature information extracted from the multiple segmented video clips and feature information extracted from the multiple verification video clips.
In an analogous field of endeavor, Inoue teaches wherein the similarities are measured using cosine similarity between feature information extracted from the multiple segmented video clips and feature information extracted from the multiple verification video clips (the comparison unit 204 compares the face feature quantity read in step S2 to the face feature quantity selected in step S3, and calculates similarity therebetween (step S4). For example, when the face feature quantity is represented by a multidimensional vector, the calculation of the similarity can be represented using its cosine distance, see [0054] and the feature quantity extraction unit 202 extracts a face region from the image data, see [0036]).

Regarding claim 13, Peter as modified by Javan and Inoue teaches the apparatus of claim 12, and Inoue further teaches wherein the feature information is behavior recognition information and facial expression recognition information, which are extracted from image data (The feature quantity extraction unit 202 extracts a face region from the image data received from the information communication terminal 100 and extracts a feature quantity from the extracted face region, see Inoue [0036] and a type of information to be disclosed such as contact information, schedule information, or hobby information among personal information may be controlled based on clothing or a facial expression included in the image data, see [0069]), and conversation information and emotion recognition information, which are extracted from sound data (The feature quantity extraction unit 202 extracts a voice feature quantity from voice data, see [0077] and Specifically, there are provided a feature quantity extraction unit configured to extract a feature quantity representing the emotion from the voice data, see [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art to, at the time of the claimed invention, to have modified the behavior detection of Peter and the video analysis of Javan with the image verification of Inoue to provide a method for acquiring an activity situation of a user using a sensor of a terminal and displaying the activity situation on a terminal of another user as suggested.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bist et al. (US 20200288206 A1) discloses a system and a method for tagging a content based .
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641